




Exhibit 10.11
FISCAL 2016 EXECUTIVE OFFICER BONUS PLAN AND EQUITY COMPENSATION


Bonus Plan


For the twelve month period ending June 30, 2016, each executive officer of
Cardiovascular Systems, Inc. (the “Company”) is eligible to receive cash
incentive compensation pursuant to the Fiscal 2016 Executive Officer Bonus Plan
(the “Bonus Plan”) as follows:


Revenue and Adjusted EBITDA Goals


Receipt of cash incentive compensation for fiscal 2016 is based on the Company’s
achievement of revenue and adjusted EBITDA financial goals for fiscal 2016.
Adjusted EBITDA is defined as EBITDA with stock compensation added back into the
calculation, in addition to an add-back of depreciation and amortization. Target
bonus amounts are weighted 67% for the revenue goal and 33% for the adjusted
EBITDA goal. Target bonus levels as a percentage of base salary are 100% for the
President and Chief Executive Officer, 75% for the Chief Operating Officer, 60%
for the Chief Financial Officer, and 50% for the other executive officers.
Depending upon the Company’s performance against the goals, participants are
eligible to earn 50% to 200% of each of the adjusted EBITDA and revenue portions
of their target bonus amount. The Bonus Plan criteria are the same for all of
the executive officers.


Management by Objective Targets


The Bonus Plan also provides “management by objective” (“MBO”) targets related
to certain predetermined milestones for fiscal 2016 relating to sales
productivity and regulatory milestones. Achievement of the MBO targets could
result in additional cash bonuses to executive officers for each target achieved
of 5.0% of their annual base salaries, up to a total of 15.0% of their annual
base salaries. The Compensation Committee also has authority to grant additional
discretionary cash bonuses of up to 20% of annual base salary for any executive
officer.


Equity Compensation


Additionally, each executive officer of the Company received the following
grants of restricted stock on August 10, 2015:
Name/Title
  
Time-Based
 
Revenue Growth
 
Stockholder Return
David L. Martin
President and Chief Executive Officer
  
37,358


 
56,036


 
56,036


Laurence L. Betterley
Chief Financial Officer
  
14,032


 
21,048


 
21,047


Kevin Kenny
Chief Operating Officer
 
12,749


 
19,124


 
19,123


Robert J. Thatcher
Chief Healthcare Policy Officer
  
10,208


 
15,312


 
15,312


Paul Koehn
Senior Vice President of Quality and Operations
  
6,945


 
10,418


 
10,417





The amount of restricted stock granted to each executive officer is based upon
the target equity grant for each executive officer divided by the closing price
per share of the Company’s common stock on August 10, 2015; however, the
restricted stock grants that vest based on revenue growth and total stockholder
return provide the executive officer the opportunity to earn up to 200% of the
target number of shares if performance goals are satisfied, and the grants set
forth above represent such maximum amount and any shares not earned will be
forfeited upon confirmation of performance achievement. Target equity grants as
a percentage of base salary are 350% for the President and Chief Executive
Officer, 225% for the Chief Financial Officer, 175% for the Chief Operating
Officer and Chief Healthcare Policy Officer, and 125% for the other executive
officers. The restricted stock grants under the column above titled (i)
“Time-Based” will vest in equal installments of 1/3 on each of the first three
anniversaries of August 13, 2015; (ii) “Revenue Growth” will vest based on the
Company’s revenue growth versus the Company's peer group; and (iii) “Stockholder
Return” will vest based on the Company’s total stockholder return versus the
Company's peer group.




